Opinion issued December 3, 2020




                                  In The

                          Court of Appeals
                                  For The

                       First District of Texas
                         ————————————
                          NO. 01-18-00993-CV
                          NO. 01-18-01064-CV
                          NO. 01-18-01071-CV
                        ———————————
      MASSACHUSETTS BAY INSURANCE COMPANY, Appellant
                                    V.
LARRY ADKINS, AS PERSONAL REPRESENTATIVE OF THE ESTATE
       OF NEWBERN BROWN ADKINS, ET AL., Appellees
                        ———————————
LARRY ADKINS, AS PERSONAL REPRESENTATIVE OF THE ESTATE
       OF NEWBERN BROWN ADKINS, ET AL., Appellants
                                    V.
  AXIS INSURANCE COMPANY, GREAT AMERICAN INSURANCE
   COMPANY, ST. PAUL PROTECTIVE INSURANCE COMPANY,
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA, AND
     UNITED STATES FIRE INSURANCE COMPANY, Appellees
                        ———————————
   DOROTHY WILSON, AS PERSONAL REPRESENTATIVE OF THE
      ESTATE OF ARLIE RICHARD ABLE, ET AL., Appellants

                                         V.

   AXIS INSURANCE COMPANY, GREAT AMERICAN INSURANCE
   COMPANY, MASSACHUSETTS BAY INSURANCE COMPANY, ST.
     PAUL PROTECTIVE INSURANCE COMPANY, TRAVELERS
   PROPERTY CASUALTY COMPANY OF AMERICA, AND UNITED
          STATES FIRE INSURANCE COMPANY, Appellees


                   On Appeal from the 11th District Court
                            Harris County, Texas
     Trial Court Case Nos. 2017-67350-ASB, 2017-67350-A, 2017-67246-A


                                   OPINION

      These three appeals arise out of two asbestos-related personal injury lawsuits:

the Adkins litigation, which was originally filed in 1995 in Jefferson County, Texas,

and the Able litigation, originally filed in 1992 in Orange County, Texas. In 2017,

both lawsuits were transferred to the 11th District Court of Harris County, which has

been designated by the Texas Judicial Panel on Multidistrict Litigation as the court

for pretrial matters in asbestos litigation (“the MDL court” or “the pretrial court”).

Among other parties, the plaintiffs sued seven insurance companies in both the

Adkins litigation and the Able litigation: Massachusetts Bay Insurance Company,

Travelers Property Casualty Company, St. Paul Protective Insurance Company,

Great American Insurance Company, AXIS Insurance Company, United States Fire


                                          2
Insurance Company, and Nationwide Indemnity (on behalf of Wausau Insurance).

All of the insurance companies except for Nationwide filed special appearances.

       In the Adkins litigation, the MDL court denied Massachusetts Bay’s special

appearance and granted the special appearances of the other five insurance

companies. The MDL court severed the claims against the other five insurance

companies and dismissed those claims.

       Two appeals arise out of the Adkins litigation. In appellate cause number 01-

18-00993-CV, Massachusetts Bay appeals the MDL court’s order denying its special

appearance. In three issues, Massachusetts Bay argues that (1) the MDL court erred

by concluding that it had waived its special appearance in the Adkins litigation;

(2) the MDL court lacked general jurisdiction over it; and (3) the MDL court lacked

specific jurisdiction over it.

       In appellate cause number 01-18-01064-CV, the Adkins parties challenge the

MDL court’s orders refusing to remand the case to the original trial court and

granting the other insurance companies’ special appearances. In three issues, the

Adkins parties argue that (1) the MDL court erred by denying the Adkins parties’

motions to remand because the litigation had been improperly transferred to the

MDL court by an insurance company that was not a party to the litigation; (2) the

MDL court erred by denying the Adkins parties’ motions to remand because, under

Civil Practice and Remedies Code Chapter 90, the litigation was not subject to the


                                         3
MDL rules; and (3) the MDL court lacked subject-matter jurisdiction to rule on the

special appearances.

      In the Able litigation, the trial court denied the Able parties’ motions to

remand the case to the original trial court and granted the special appearances of all

six insurance companies. In appellate cause number 01-18-01071-CV, the Able

parties challenge these orders of the trial court and raise the same issues on appeal

that the Adkins parties raise in appellate cause number 01-18-01064-CV.

      We affirm.

           MDL PROCEEDINGS AND ASBESTOS LITIGATION

      Before we address the specific facts of these three cases, we first set out the

relevant rules and statutes governing Multidistrict Litigation proceedings generally,

statutes governing claims involving asbestos-related injuries, and statutes and rules

governing MDL proceedings in asbestos cases specifically.

      In 2003, the Texas Legislature created the Judicial Panel on Multidistrict

Litigation (JPML). See TEX. GOV’T CODE ANN. §§ 74.161–.164. Government Code

section 74.162 provides:

      Subject to Section 74.1625 and notwithstanding any other law, the
      judicial panel on multidistrict litigation may transfer civil actions
      involving one or more common questions of fact pending in the same
      or different constitutional courts, county courts at law, probate courts,
      or district courts to any district court for consolidated or coordinated
      pretrial proceedings, including summary judgment or other dispositive
      motions, but not for trial on the merits. A transfer may be made by the


                                          4
      judicial panel on multidistrict litigation on its determination that the
      transfer will:
             (1)    be for the convenience of the parties and witnesses; and
             (2)    promote the just and efficient conduct of the actions.

Id. § 74.162; see id. § 74.1625 (providing that JPML may not transfer most actions

brought under the Deceptive Trade Practices Act or action brought under Texas

Human Resources Code Chapter 36). The Legislature provided that the JPML “must

operate according to rules of practice and procedure” adopted by the Texas Supreme

Court and that the rules adopted must, among other things, “allow the panel to

transfer related civil actions for consolidated or coordinated pretrial proceedings,”

“allow transfer of civil actions only on the panel’s written finding that transfer is for

the convenience of the parties and witnesses and will promote the just and efficient

conduct of the actions,” and “require the remand of transferred actions to the

transferor court for trial on the merits.” Id. § 74.163(a). The judge to whom an action

is transferred “may preside over the transferred action as if the transferred action

were originally filed in the transferor court.” Id. § 74.164.

      The JPML “may transfer cases to a pretrial court if they are related and

transfer will further the goals of convenience, efficiency, and justice.” In re Farmers

Ins. Co. Wind/Hail Storm Litig. 2, 506 S.W.3d 803, 805 (Tex. J.P.M.L. 2016). Rule

13 of the Texas Rules of Judicial Administration, also enacted in 2003, governs

multidistrict litigation proceedings and “aims to further these goals by

                                           5
(1) eliminating duplicative and repetitive discovery, (2) minimizing conflicting

demands on witnesses, (3) preventing inconsistent decisions on common issues,

(4) reducing unnecessary travel, and (5) allocating finite judicial resources

intelligently.” Id. Rule 13 applies to (1) civil actions involving one or more common

questions of fact that were filed in a constitutional county court, county court at law,

probate court, or district court on or after September 1, 2003, and (2) civil actions

filed before September 1, 2003, that involve claims for asbestos-related injuries “to

the extent permitted by chapter 90 of the Texas Civil Practice and Remedies Code.”

TEX. R. JUD. ADMIN. 13.1(b), reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F

app; In re Silica Prods. Liab. Litig., 216 S.W.3d 87, 88 (Tex. J.P.M.L. 2006).

      “A party in a case” may file a written motion with the JPMDL seeking transfer

of the case and related cases to a pretrial court for consolidated or coordinated

pretrial proceedings. TEX. R. JUD. ADMIN. 13.3(a) (providing who may file motion

to transfer); TEX. R. JUD. ADMIN. 13.2(e) (defining “pretrial court”). The motion

must, among other things, state the common question or questions of fact involved

in the case and must contain “a clear and concise explanation of the reasons that

transfer would be for the convenience of the parties and witnesses and would

promote the just and efficient conduct of the cases.” TEX. R. JUD. ADMIN. 13.3(a).

The JPML may order transfer of the case and related cases to a pretrial court “if three

members concur in a written order finding that related cases involve one or more


                                           6
common questions of fact, and that transfer to a specified district court will be for

the convenience of the parties and witnesses and will promote the just and efficient

conduct of the related cases.” TEX. R. JUD. ADMIN. 13.3(l); In re Farmers Ins. Co.

Wind/Hail Storm Litig. 2, 506 S.W.3d at 805 (“This MDL Panel may transfer cases

to a pretrial court if they are related and transfer will further the goals of

convenience, efficiency, and justice.”); In re Wellington Ins. Co. Hailstorm Litig.,

427 S.W.3d 581, 582–83 (Tex. J.P.M.L. 2014) (“Relatedness is a threshold question.

If cases are not related we lack authority to assign them to an MDL pretrial judge,

even if such an assignment would serve the interests of convenience and

efficiency.”).

      Rule 13.5 provides that a case is deemed transferred from the original trial

court to the pretrial court when a notice of transfer is filed with both courts. TEX. R.

JUD. ADMIN. 13.5(a). After the notice of transfer is filed in the original trial court,

“the trial court must take no further action in the case except for good cause stated

in the order in which such action is taken and after conferring with the pretrial court.”

TEX. R. JUD. ADMIN. 13.5(b). After transfer, the trial court must transfer the case file

to the pretrial court, and the clerk of the pretrial court “must establish a master file

and open new files for each case transferred using the information provided in the

notice of transfer.” TEX. R. JUD. ADMIN. 13.5(c). The party that moved for transfer




                                           7
“must pay the cost of refiling the transferred cases in the pretrial court, including

filing fees and other reasonable costs.” TEX. R. JUD. ADMIN. 13.5(d).

      Rule 13 also addresses “tag-along cases,” which the rule defines as “a case

related to cases in an MDL transfer order but not itself the subject of an initial MDL

motion or order.” TEX. R. JUD. ADMIN. 13.2(g); In re Champion Indus. Sales, LLC,

398 S.W.3d 812, 819 (Tex. App.—Corpus Christi 2012, orig. proceeding). Rule

13.5(e) provides:

      A tag-along case is deemed transferred to the pretrial court when a
      notice of transfer—in the form described in Rule 13.5(a)—is filed in
      both the trial court and the pretrial court. Within 30 days after service
      of the notice, a party to the case or to any of the related cases already
      transferred to the pretrial court may move the pretrial court to remand
      the case to the trial court on the ground that it is not a tag-along case. If
      the motion to remand is granted, the case must be returned to the trial
      court, and costs including attorney fees may be assessed by the pretrial
      court in its remand order. The order of the pretrial court may be
      appealed to the MDL Panel by a motion for rehearing filed with the
      MDL Panel Clerk.

TEX. R. JUD. ADMIN. 13.5(e); In re Silica Prods. Liab. Litig., 216 S.W.3d at 89

(“Rule 13.5(e) makes it easy to transfer a tag-along case to the pretrial court by

simply filing a notice complying with rule 13.5(a).”); In re Champion Indus. Sales,

398 S.W.3d at 819 (stating that after notice is filed, “[t]he tag-along case is then

automatically ‘deemed’ transferred”). To identify a proper tag-along case, the

pretrial court uses the same standards “as those governing original Rule 13 motions

to transfer.” In re Wellington Ins. Co. Hailstorm Litig., 427 S.W.3d at 584. For a tag-


                                           8
along transfer to be proper, “there must be two distinct findings: that the cases are

related and that placing them into one pretrial court will serve the interests of

convenience and efficiency.” Id. Rule 13.5(e) “applies only to cases filed on or after

September 1, 2003.” In re Silica Prods. Liab. Litig., 216 S.W.3d at 90.

      The assigned judge of the pretrial court “has exclusive jurisdiction over each

related case transferred pursuant to this rule unless a case is retransferred by the

MDL Panel or is finally resolved or remanded to the trial court for trial.” TEX. R.

JUD. ADMIN. 13.6(a). The pretrial court has the authority to decide all pretrial matters

in all related cases transferred to that court, including jurisdiction, joinder, venue,

discovery, trial preparation, mediation, and dispositive motions. TEX. R. JUD.

ADMIN. 13.6(b); In re Alcon S’holder Litig., 387 S.W.3d 121, 125 (Tex. J.P.M.L.

2010) (holding that Rule 13 gives pretrial court authority to rule on special

appearances, noting that “it is pointless for the court to rule on other matters if it has

no jurisdiction over the parties” and that “[i]t likewise makes sense for one pretrial

judge to hear and rule on identical special appearances a single defendant has filed

in multiple related cases”). The pretrial court can render a final and appealable

judgment, and it may also “order remand of one or more cases, or separable triable

portions of cases, when pretrial proceedings have been completed to such a degree

that the purposes of the transfer have been fulfilled or no longer apply.” TEX. R. JUD.




                                            9
ADMIN. 13.7. Orders and judgments by the trial court or pretrial court may be

appealed. TEX. R. JUD. ADMIN. 13.9(b).

      In 2003, the MDL Panel named the 11th District Court of Harris County as a

pretrial court for asbestos litigation cases. See Union Carbide v. Adams, 166 S.W.3d

1, 1 (Tex. J.P.M.L. 2003) (per curiam). The opinion creating the pretrial court named

three specific pending cases—two pending in Galveston County and one pending in

Dallas County—and stated “that transfer of these [named] cases and tag-along cases

to one district judge will be for the convenience of the parties and witnesses and will

promote the just and efficient conduct of the cases.” Id. The cases transferred in the

initial order creating the pretrial court did not include the cases at issue in these

appeals. See In re Union Carbide Corp., 145 S.W.3d 805, 806 (Tex. App.—Houston

[14th Dist.] 2004, orig. proceeding) (per curiam) (“As of May 7, 2004, more than

1,500 asbestos cases had been transferred to the MDL Court.”).

      In 2005, the Texas Legislature added Chapter 90—entitled “Claims Involving

Asbestos and Silica”—to the Civil Practice and Remedies Code. TEX. CIV. PRAC. &

REM. CODE ANN. §§ 90.001–.058. In enacting Chapter 90, the Legislature made

numerous legislative findings and set out the purpose of the Act enacting Chapter

90:

      (n)    It is the purpose of this Act to protect the right of people with
             impairing asbestos-related and silica-related injuries to pursue
             their claims for compensation in a fair and efficient manner
             through the Texas court system, while at the same time
                                          10
             preventing scarce judicial and litigant resources from being
             misdirected by the claims of individuals who have been exposed
             to asbestos or silica but have no functional or physical
             impairment from asbestos-related or silica-related disease. To
             that end, this Act:
             (1)   adopts medically accepted standards for differentiating
                   between individuals with nonmalignant asbestos-related
                   or silica-related disease causing functional impairment
                   and individuals with no functional impairment;
             (2)   provides a method to obtain the dismissal of lawsuits in
                   which the exposed person has no functional impairment,
                   while at the same time protecting a person’s right to bring
                   suit on discovering an impairing asbestos-related or silica-
                   related injury; and
             (3)   creates an extended period before limitations begins to run
                   in which to bring claims for injuries caused by the
                   inhalation or ingestion of asbestos or by the inhalation of
                   silica to preserve the right of those who have been exposed
                   to asbestos or silica but are not yet impaired to bring a
                   claim later in the event that they develop an impairing
                   asbestos-related or silica-related disease or injury.

See Act of May 16, 2005, 79th Leg., R.S., ch. 97, § 1, 2005 Tex. Gen. Laws 169,

170–71; Adame v. 3M Co., 585 S.W.3d 127, 134 (Tex. App.—Houston [1st Dist.]

2019, no pet.) (en banc) (“Chapter 90 created a bifurcated system to allow those with

confirmed impairment to proceed to trial while those without a confirmed

impairment would remain in the MDL, without any statute-of-limitations

ramifications, until an impairment was confirmed.”).

      Section 90.003(a) imposes a requirement on claimants asserting an asbestos-

related injury to serve a medical report on each defendant. TEX. CIV. PRAC. & REM.


                                         11
CODE ANN. § 90.003(a); Union Carbide Corp. v. Synatzske, 438 S.W.3d 39, 46 (Tex.

2014); In re Silica Prods. Liab. Litig., 216 S.W.3d at 89 n.4 (“Reports to be served

on each defendant are required for asbestos-related claims in section 90.003 and for

silica-related claims in section 90.004.”). Specifically, section 90.003(a)(1) requires

“[a] claimant asserting an asbestos-related injury” to “serve on each defendant”:

      (1)    a report by a physician who is board certified in pulmonary
             medicine, occupational medicine, internal medicine, oncology,
             or pathology and whose license and certification were not on
             inactive status at the time the report was made stating that:
             (A)    the exposed person has been diagnosed with malignant
                    mesothelioma or other malignant asbestos-related cancer;
                    and
             (B)    to a reasonable degree of medical probability, exposure to
                    asbestos was a cause of the diagnosed mesothelioma or
                    other cancer in the exposed person.

TEX. CIV. PRAC. & REM. CODE ANN. § 90.003(a)(1).1 In an action pending on the

date Chapter 90 becomes law—September 1, 2005—and in which the trial

commences more than 90 days after Chapter 90 becomes law, a report must be

served on each defendant “on or before the earlier of the following dates: (1) the




1
      Section 90.003(a)(2) addresses reports in situations in which the claimant has
      asbestos-related pulmonary impairment but does not have mesothelioma or another
      asbestos-related cancer. TEX. CIV. PRAC. & REM. CODE ANN. § 90.003(a)(2).

                                          12
60th day before trial commences; or (2) the 180th day after the date this chapter

becomes law.”2 Id. § 90.006(c).

      Section 90.010, entitled “Multidistrict Litigation Proceedings,” provides:

      (a)    The MDL rules apply to any action pending on the date this
             chapter becomes law [September 1, 2005] in which the claimant
             alleges personal injury or death from exposure to asbestos or
             silica unless:
             (1)    the action was filed before September 1, 2003, and trial
                    has commenced or is set to commence on or before the
                    90th day after the date this chapter becomes law, except
                    that the MDL rules shall apply to the action if the trial does
                    not commence on or before the 90th day after the date this
                    chapter becomes law;
             (2)    the action was filed before September 1, 2003, and the
                    claimant serves a report that complies with Section 90.003
                    [relating to asbestos injuries] or 90.004 [relating to silica
                    injuries] on or before the 90th day after the date this
                    chapter becomes law; or
             (3)    the action was filed before September 1, 2003, and the
                    exposed person has been diagnosed with malignant
                    mesothelioma, other malignant asbestos-related cancer, or
                    malignant silica-related cancer.
      (b)    If the claimant fails to serve a report complying with Section
             90.003 or 90.004 on or before the 90th day after the date this

2
      Section 90.006 also provides that, for actions filed after Chapter 90 becomes law,
      the required medical report must be served on each defendant “not later than the
      30th day after the date that defendant answers or otherwise enters an appearance in
      the action.” TEX. CIV. PRAC. & REM. CODE ANN. § 90.006(a). For actions pending
      on the date Chapter 90 becomes law and in which the trial begins within 90 days of
      that date, the claimant is not required to serve a medical report “unless a mistrial,
      new trial, or retrial is subsequently granted or ordered.” Id. § 90.006(b). Section
      90.007 provides a dismissal procedure for failure to timely serve medical reports,
      but this section only applies to actions filed on or after September 1, 2005. Id.
      § 90.007.
                                           13
             chapter becomes law under Subsection (a)(2), the defendant may
             file a notice of transfer to the MDL pretrial court. If the MDL
             pretrial court determines that the claimant served a report that
             complies with Section 90.003 or 90.004 on or before the 90th day
             after the date this chapter becomes law, the MDL pretrial court
             shall remand the action to the court in which the action was filed.
             If the MDL pretrial court determined that the report was not
             served on or before the 90th day after the date this chapter
             becomes law or that the report served does not comply with
             Section 90.003 or 90.004, the MDL pretrial court shall retain
             jurisdiction over the action pursuant to the MDL rules.
      ....
      (d)    In an action that was pending on August 31, 2005, that was
             transferred to and remains pending in an MDL pretrial court, the
             MDL pretrial court shall not remand such action for trial unless:
             (1) the claimant serves a report complying with Section
             90.003 or 90.004 . . . .

Id. § 90.010(a)–(b), (d).

      Also in 2005, the Texas Supreme Court adopted Rule 13.11, which addresses

civil actions filed before September 1, 2003, involving claims for asbestos- and

silica-related injuries. Rule 13.11 applies to these actions “[t]o the extent permitted

by chapter 90 of the Texas Civil Practice and Remedies Code.” TEX. R. JUD. ADMIN.

13.11(a); In re Silica Prods. Liab. Litig., 216 S.W.3d at 89 (“Chapter 90 of the [Civil

Practice and Remedies Code] works in conjunction with [R]ule 13.11.”). If, under

Chapter 90, Rule 13.11 applies, a party seeking to transfer the case to the MDL court

under section 90.010(b) must file a notice of transfer. TEX. R. JUD. ADMIN. 13.11(c)

(stating required contents of notice); In re Silica Prods. Liab. Litig., 216 S.W.3d at


                                          14
89 (“In order to transfer an asbestos- or silica-related case that was filed before

September 1, 2003, to an existing pretrial court, a party must file a ‘notice of transfer

under section 90.010(b).’”). “A case is deemed transferred from the trial court to the

pretrial court when a notice of transfer is filed with the trial court . . . .” TEX. R. JUD.

ADMIN. 13.11(e).

       Once a notice of transfer is filed, Rule 13.11(f) limits the actions that the trial

court can take to (1) ruling on a pending motion for severance, and (2) taking actions

“for good cause stated in the order in which such action is taken and after conferring

with the pretrial court.” TEX. R. JUD. ADMIN. 13.11(f). Although Rule 13.11 does not

contain express procedures for objecting to the transfer of an asbestos-related case

to the pretrial court and requesting remand, it contemplates that such a request may

occur, providing that if the case is remanded, the pretrial court may allocate costs

among the parties and may award attorney’s fees. TEX. R. JUD. ADMIN. 13.11(i); In

re Silica Prods. Liab. Litig., 216 S.W.3d at 89.

                            FACTUAL BACKGROUND

       In 1995, plaintiffs, including Newbern Brown Adkins (“the Adkins parties”),

all of whom were residents of Alabama, filed suit against Lincoln Electric Company

and numerous other defendants in the 60th District Court of Jefferson County, Texas

(“the Adkins litigation”). The Adkins parties alleged that they had been employed

by companies that used products and materials that contained asbestos in their


                                            15
facilities and, as a result of their employment, they had contracted asbestos-related

diseases. The defendants included companies that had produced and manufactured

asbestos products, companies that owned or controlled the facilities where the

Adkins parties were employed, and insurance companies “which undertook to render

safety audits, facilities inspections and other services” for the asbestos products

manufacturers. Over the years, a total of 463 plaintiffs joined the Adkins litigation.

      On August 3, 2017, the Adkins parties filed their forty-first amended petition.

This petition alleged, for the first time, claims against insurance companies that had

allegedly issued insurance policies to companies at which the Adkins parties were

exposed to asbestos. The petition alleged that “[t]he defendants are actively engaged

in business in the State of Texas.” Among the insurance companies the Adkins

parties sued were: AXIS Insurance Company, Great American Insurance Company,

“Hanover Insurance Group (on behalf of Massachusetts Bay Insurance Company),”

“Nationwide Indemnity (on behalf of Wausau Insurance),” St. Paul Protective

Insurance Company, Travelers Property Casualty Company of America, and United

States Fire Insurance Company. All of these companies, with the exception of

Nationwide Indemnity, are parties to either appellate cause number 01-18-00993-

CV or appellate cause number 01-18-01064-CV, the two Adkins appeals.

      In 1992, plaintiffs, including Arlie Richard Able (“the Able parties”), all of

whom were also residents of Alabama, filed suit against Lincoln Electric Company


                                          16
and numerous other defendants in the 128th District Court of Orange County, Texas

(“the Able litigation”). The Able parties raised claims identical to the Adkins parties’

claims. A total of 790 plaintiffs joined the Able litigation.

      The Able parties filed their twenty-first amended petition on August 2, 2017.

This petition was the first to allege claims against the following insurance

companies: AXIS, Great American, “Hanover Insurance Group (on behalf of

Massachusetts Bay Insurance Company),” “Nationwide Indemnity (on behalf of

Wausau Insurance),” St. Paul Protective, Travelers Property Casualty, and United

States Fire. As in the Adkins litigation, the Able parties’ amended petition alleged

that the insurance companies were “actively engaged in business in the State of

Texas.” All of these companies, with the exception of Nationwide Indemnity, are

parties to appellate cause number 01-18-01071-CV.

      On September 13 and 14, 2017, Nationwide Mutual Insurance Company “on

behalf of Wausau Insurance” filed an answer in both the Able and Adkins litigation.

In the Adkins litigation, this filing was entitled “Defendant Nationwide Mutual

Insurance Company’s Original Answer,” and the signature block stated, “Attorney

for Defendant Nationwide Mutual Insurance Company.”

      On October 10, 2017, an attorney representing Nationwide Mutual Insurance

Company filed in both the Adkins litigation and the Able litigation a “Notice of

Transfer Under Rule 13 [of the Rules of Judicial Administration] of Tag-Along


                                           17
Case.” This notice—filed in the 60th District Court of Jefferson County, the 128th

District Court of Orange County, and the 11th District Court of Harris County—

stated:

      Please take notice that this case has been transferred by the Multidistrict
      Litigation Panel (the “MDL Panel”) as a tag-along case to Cause No.
      2004-03964, styled In re: Asbestos Litigation (the “MDL Litigation”)
      pending before Judge Mark Davidson in the 11th Judicial District Court
      of Harris County (the “Pre-Trial Court”) pursuant to Rule of Judicial
      Administration 13.
      ....
      Pursuant to Rule 13.5(b) and (e), the Court should take no further action
      in this case except for good cause stated in the Order in which such
      action is taken and after conferring with the Pre-Trial Court.

The signature block of this notice, like that in Nationwide Mutual’s original answer,

stated: “Attorney for Defendant Nationwide Mutual Insurance Company.”

      Each of the defendant insurance companies filed special appearances in both

the Adkins and the Able litigation after those cases were transferred to the MDL

court. The insurance companies alleged that they were all non-residents of Texas

and that they lacked minimum contacts with Texas to support either general or

specific jurisdiction. Massachusetts Bay filed its special appearance in the Adkins

litigation in the MDL court on June 20, 2018.

      On October 11, 2017, one day after Nationwide Mutual filed the notice of

transfer, Massachusetts Bay filed a pleading in the Adkins litigation that contained

special exceptions, a plea to the jurisdiction, and a verified original answer in the

                                          18
Jefferson County court. Massachusetts Bay generally denied every allegation in the

Adkins parties’ forty-first amended petition. It argued that the Adkins parties had

not alleged facts sufficient to determine that the trial court had subject-matter

jurisdiction. It requested that the trial court grant its plea to the jurisdiction “and

award [Massachusetts Bay] a take nothing judgment,” and it specially excepted to

several portions of the amended petition. It also asserted numerous affirmative

defenses and verified pleas. This pleading did not address personal jurisdiction.

      Shortly after the notice of transfer was filed, the Adkins and Able parties

moved to remand the case from the MDL court to the Jefferson County court,

arguing that the case was not a “tag along” case subject to transfer to the MDL court.

The Adkins and Able parties argued that the case was “specifically excluded from

the jurisdiction of the” MDL court under Texas Civil Practice and Remedies Code

section 90.010(a)(3) because all of the Adkins and Able parties had filed suit prior

to September 1, 2003, and each of them had been diagnosed with “malignant

mesothelioma or other malignant asbestos-related cancer.” See TEX. CIV. PRAC. &

REM. CODE ANN. § 90.010(a)(3) (providing that MDL rules apply to actions pending

at time Chapter 90 becomes effective [September 1, 2005], in which claimant alleges

personal injury or death from exposure to asbestos or silica unless “the action was

filed before September 1, 2003, and the exposed person has been diagnosed with

malignant mesothelioma, other malignant asbestos-related cancer, or malignant


                                          19
silica-related cancer”). The Adkins and Able parties also filed a motion requesting

that the MDL court “stay and continue” all special appearances until the court had

the opportunity to rule on the motion to remand, which implicated the court’s

subject-matter jurisdiction to hear the case.

       It is undisputed that, although the Able parties and Adkins parties filed their

suits in 1992 and 1995, respectively, Chapter 90 was enacted in 2005, and the

amended petition naming the insurance companies as defendants was filed in 2017,

the plaintiffs have never filed or served the medical reports required by section

90.003. Furthermore, the plaintiffs’ amended petitions only allege as follows with

respect to their injuries:

              As a result of exposure to asbestos materials and products
              in the Plant Facilities, Plaintiffs contracted one or more
              asbestos-related diseases, have either contracted asbestos-
              related cancer or have an increased risk of contracting
              cancer, and suffer from cancerphobia or have died from
              one of these asbestos-related diseases as a result of
              asbestos exposure.

The plaintiffs do not allege that each claimant has mesothelioma or another asbestos-

related cancer.

       On April 26, 2018, after a hearing, the MDL court entered an order denying

the Adkins and Able parties’ motions to remand their cases to their respective courts

of origin. The MDL court stated in this order:

       None of the Plaintiffs in this case served a report complying with Tex.
       Civ. Prac. & Rem. Code §90.003 within ninety (90) days of the
                                          20
      enactment of the law establishing the MDL. The Court therefore finds
      that the exception to jurisdiction of the MDL court set forth in Tex. Civ.
      Prac. & Rem. Code §90.010(a) does not apply in this case.
      The Court further finds that the Plaintiffs presented no evidence at the
      April 6, 2018 hearing that any of the Plaintiffs have been diagnosed
      with malignant mesothelioma. Plaintiffs did submit certain medical
      records as an exhibit to their Motion to Remand. These were filed and
      served on Defendants some thirteen (13) years after the statute creating
      the MDL went into effect. Plaintiffs have acknowledged that the
      inclusion of those medical records with the Motion to Remand was not
      intended to be service of reports under Tex. Civ. Prac. & Rem. Code
      §90.010(a)(2).3
      Based upon the entire record in this case, Plaintiffs’ Motion for Remand
      is DENIED.
      Plaintiffs have requested ninety (90) days to conduct jurisdictional
      discovery prior to ruling on the Special Appearances. The Motion for
      Jurisdictional Discovery is GRANTED to the extent set forth in this
      Order. The Court will allow the Plaintiffs ninety-seven (97) days to
      conduct discovery that is limited to and narrowly focused on
      jurisdictional issues that are predicated upon the allegations based upon
      Plaintiffs’ petition.

      The Adkins and Able parties requested that the trial court reconsider its order

denying their motion to remand the case. In a memorandum supporting their request

for reconsideration, the Adkins and Able parties stated, “The Defendant, Nationwide

Insurance Company, transferred the above-captioned action from the District Court

of Jefferson County to this Court in its capacity as the multidistrict (MDL) pretrial



3
      Neither the Adkins parties nor the Able parties have ever served the medical reports
      required by section 90.003(a). The Adkins and Able parties acknowledge on appeal
      that this statutory requirement applies to them and that they will need to submit
      compliant medical reports, but they argue that they will submit the reports to the
      Jefferson County and Orange County courts, respectively, and not to the MDL court.
                                           21
court for asbestos and silica litigation.” The Adkins and Able parties also argued

that, under the plain language of section 90.010(a), because they fell under

subsection (a)(3), they were, contrary to the MDL’s court ruling, not required to

serve a medical report within ninety days.

      They also argued that, contrary to the MDL court’s ruling, twenty-four of the

Adkins parties and seventeen of the Able parties had been diagnosed with malignant

mesothelioma and the remaining parties had been diagnosed with asbestos-related

cancers, and they presented an affidavit from a doctor as well as medical records in

support. The Adkins parties also filed a separate motion seeking remand to the

Jefferson County court, and the Able parties filed a separate motion seeking remand

to the Orange County court. This motion raised the same arguments as the Adkins

and Able parties’ motions for reconsideration, but both the Adkins parties and the

Able parties acknowledged that two plaintiffs in each of their cases did not have a

qualifying medical diagnosis and so remand to the Jefferson County court and

Orange County court was not appropriate for those four parties.

      In August 2018, the Adkins and Able parties amended their petitions and

added additional jurisdictional allegations. The amended petitions stated that the

insurance companies are subject to personal jurisdiction in Texas as follows:

      (a)   General jurisdiction exists because:
            (1)    “Defendant Insurers” are actively engaged in business in
                   the State of Texas under the Texas long-arm statute;

                                        22
             (2)    “Defendant Insurers” have Texas affiliations so
                    continuous, systematic, and substantial as to permit
                    general jurisdiction by their business activities in the State
                    of Texas;
             (3)    “Defendant Insurers” have contacts and business in the
                    State of Texas which are comparable to in-state insurance
                    companies;
             (4)    “Defendant Insurers” are regulated under Texas law
                    substantially the same as in-state insurance companies;
                    [and]
             (5)    The exercise of jurisdiction is consistent with federal and
                    state constitutional due-process guarantees.
      (b)    Specific jurisdiction exists because:
             (1)    “Defendant Insurers” provided insurance coverage subject
                    to the underlying litigation;
             (2)    “Defendant Insurers” provided insurance coverage for
                    events which occurred in the State of Texas, namely the
                    underlying litigation;
             (3)    “Defendant Insurers” provided insurance coverage for the
                    operative facts of the underlying litigation;
             (4)    Plaintiffs have a direct action claim against “Defendant
                    Insurers” resulting from the underlying litigation; Ala.
                    Code § 27-23-2 [and]
             (5)    The exercise of jurisdiction is consistent with federal and
                    state constitutional due process-guarantees.

The Adkins parties also alleged that Massachusetts Bay had “waived challenges to

jurisdiction by entering a general appearance into this litigation, thereby consenting

to jurisdiction in Texas.”4


4
      This argument was raised only in the Adkins litigation. It is undisputed that, in the
      Able litigation, Massachusetts Bay’s first filing was its special appearance.
                                           23
      In a separate filing, the Adkins parties expanded on their allegation that

Massachusetts Bay had waived its special appearance. They argued that on October

11, 2017—the day after Nationwide Mutual filed the notice of transfer stating that

the Adkins litigation had been transferred to the MDL court—Massachusetts Bay

filed special exceptions, a plea to the jurisdiction, and an original answer in the

Jefferson County court, but this pleading did not mention personal jurisdiction. The

Adkins parties argued that this pleading was filed more than eight months before

Massachusetts Bay filed its special appearance in the MDL court in June 2018, and,

therefore, Massachusetts Bay violated the due order of pleading requirement and

generally appeared.

      Massachusetts Bay responded to the Adkins parties and argued that it had not

waived its special appearance. It argued that its special appearance, filed in June

2018, was the first pleading that it filed in the Harris County MDL court—a new

proceeding with a new cause number—and that its October 11, 2017 filing in the

Jefferson County court did not waive its special appearance. Massachusetts Bay

pointed out that, in its ruling on the Adkins parties’ motion to remand, the MDL

court ruled that the “exception to jurisdiction of the MDL court set forth in [Civil

Practice and Remedies Code section] 90.010(a) does not apply to this case,”

meaning, it argued, that “the effect of the order is that the Jefferson County court did

not have jurisdiction” after the case was transferred. Massachusetts Bay also argued


                                          24
that when the Adkins parties amended their petition in August 2018, they added

additional, and severable, allegations, and it filed a supplemental special appearance

in response to those new allegations.

      The MDL court held a hearing on all pending motions on September 14, 2018.

At this hearing, the Adkins and Able parties argued that the transfer to the MDL

court was improper because the entity that “tagged” the case for transfer—

Nationwide Mutual Insurance Company—was not a named defendant in the case.5

The MDL court had the following exchange with Nationwide’s counsel:

      The Court: Who tagged this case to the MDL?
      Counsel:     The—so Nationwide Mutual Insurance Company on
                   behalf of Wausau Insurance.
      The Court: Nationwide tagged it—
      Counsel:     The rest is important. Nationwide Mutual Insurance
                   Company on behalf of Wausau Insurance.
      The Court: Why didn’t Wausau Insurance tag it?
      Counsel:     Because they exist but not with respect to this anymore.
                   Nationwide—this gets into the difference between
                   mutuals and insurance companies.


5
      The Adkins parties first raised this argument in their “Opposition to the
      Jurisdictional Objections of Nationwide Indemnity Company,” filed on August 13,
      2018. The majority of this filing was devoted to arguing that Nationwide Mutual
      and Nationwide Indemnity were alter egos such that, because Nationwide Mutual
      had generally appeared, Nationwide Indemnity could not challenge personal
      jurisdiction. They also argued that, if the parties were not alter egos, then
      Nationwide Mutual’s notice of transfer was a nullity because Nationwide Mutual
      was not a named defendant in the Adkins litigation. They argued that because it was
      not a named defendant, it could not transfer the case to the MDL court and the MDL
      court therefore lacked subject-matter jurisdiction.
                                          25
                   Nationwide Mutual Insurance Company had an affiliation
                   from, like, 1983 to 1991 with Liberty Mutual Insurance
                   Company. When they disaffiliated under the regulations
                   that relate to mutuals, part of it required Nationwide
                   Indemnity Insurance Company to reinsure all pre-1986
                   liabilities for Wausau Insurance Company. So the
                   affiliation was between Nationwide Mutual Insurance
                   Company and Wausau Mutual Insurance Company.
                   So the mutual holds the liability. The indemnity has the
                   obligation to pay for any of those claims. So mutual is the
                   proper party, so that’s how we answered.
      The Court: But if the party—if the defendant that was named—if the
                 ability to tag a case to the MDL is limited to the defendant
                 that was named, if it is, and the defendant that was named
                 didn’t tag it, then was the tag—then tell me why the tag
                 was proper, if the statute says that the defendant has to tag,
                 not the party that’s covering their liability . . . not the party
                 that’s doing it in their name. It has to be [the] defendant.
      Counsel:     Because the defendant is Wausau Insurance and the only
                   person that can appear for them is Nationwide Mutual
                   because the way they are sued is “Nationwide Insurance
                   Company on behalf of.”
                   It’s the “on behalf of” that’s the defendant, and only the
                   mutual can appear on behalf of Wausau. So the tag is
                   correct under the statute if only the defendant can do it
                   because the indemnity company—otherwise, nobody can
                   answer—nobody can appear.

The Adkins and Able parties confirmed that they named “Nationwide Indemnity on

behalf of Wausau” as a defendant. The Adkins and Able parties argued that the tag

was improper and deprived the MDL court of subject-matter jurisdiction, however,

because they named “Nationwide Indemnity (on behalf of Wausau Insurance)” as a




                                          26
defendant, but Nationwide Mutual answered and sent the notice of tag-along

transfer, and Nationwide Mutual was not a named defendant.

      The MDL court also heard arguments on the insurance companies’ special

appearances at this hearing. In addition to the merits of the defendants’ special

appearances—whether the Adkins and Able parties had demonstrated either general

or specific jurisdiction—the Adkins parties also argued that Massachusetts Bay had

waived its special appearance in the Adkins litigation by filing a pleading in the

Jefferson County court before it filed its special appearance in the MDL court. The

MDL court requested that Massachusetts Bay provide a written response to the

Adkins parties’ waiver argument.

      On October 12, 2018, in the Adkins litigation, the MDL court signed an order

granting the special appearances of Travelers, St. Paul, Great American, AXIS, and

U.S. Fire, and the court dismissed the Adkins parties’ claims against these insurance

companies with prejudice. In this order, the MDL court denied Massachusetts Bay’s

special appearance. The trial court severed the claims against Travelers, St. Paul,

Great American, AXIS, and U.S. Fire into a separate cause number. The MDL court

also denied the Adkins parties’ motion for reconsideration of the court’s denial of

their motion to remand the case to Jefferson County, as well as their second motion

to remand.




                                         27
      On the same day, the MDL court signed an order denying the Able parties’

motion for reconsideration of their motion to remand the case to Orange County and

their second motion to remand. In a separate order, the MDL court granted the

special appearances of all the insurance defendants: AXIS, Great American,

Massachusetts Bay, St. Paul Protective, Travelers Property Casualty, and U.S. Fire.

The MDL court severed the Able parties’ claims against these defendants and

dismissed these claims with prejudice.

      In appellate cause number 01-18-00993-CV, Massachusetts Bay appeals the

MDL court’s denial of its special appearance in the Adkins litigation. In appellate

cause number 01-18-01064-CV, the Adkins parties appeal the MDL court’s denial

of their motion to remand the case to Jefferson County and their motion for

reconsideration, as well as the MDL court’s order granting the special appearances

of Travelers, St. Paul, Great American, AXIS, and U.S. Fire. In appellate cause

number 01-18-01071-CV, the Able parties appeal the MDL court’s denial of their

motion to remand the case to Orange County and their motion for reconsideration,

as well as the MDL court’s order granting the special appearances of all six insurance

defendants.

                     MASSACHUSETTS BAY’S APPEAL

      In its first issue, Massachusetts Bay contends that the MDL court erred by

impliedly concluding that, by filing an answer in the Jefferson County court the day


                                         28
after Nationwide Mutual transferred the Adkins litigation to the MDL court in Harris

County, Massachusetts Bay violated the due-order-of-pleading requirement and

made a general appearance in the Adkins litigation.

A.    Standard of Review

      Whether a trial court has personal jurisdiction over a nonresident defendant is

a question of law that we review de novo. Old Republic Nat’l Title Ins. Co. v. Bell,

549 S.W.3d 550, 558 (Tex. 2018); M & F Worldwide Corp. v. Pepsi-Cola Metro.

Bottling Co., 512 S.W.3d 878, 885 (Tex. 2017). When, as here, the trial court does

not issue findings of fact and conclusions of law relating to its decision on a special

appearance, we imply all relevant facts necessary to support the judgment that are

supported by evidence. Bell, 549 S.W.3d at 558 (quoting Moncrief Oil Int’l Inc. v.

OAO Gazprom, 414 S.W.3d 142, 150 (Tex. 2013)). When the appellate record

includes the reporter’s and clerk’s records, these implied findings are not conclusive,

and a party may challenge the implied findings for legal and factual sufficiency.

BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex. 2002).

B.    Governing Law

      A party may challenge a trial court’s personal jurisdiction over it by filing a

special appearance. TEX. R. CIV. P. 120a(1); Nationwide Distrib. Servs., Inc. v.

Jones, 496 S.W.3d 221, 224 (Tex. App.—Houston [1st Dist.] 2016, no pet.). A party

may file a special appearance “as to an entire proceeding or as to any severable claim


                                          29
involved therein.” TEX. R. CIV. P. 120a(1). A defendant must strictly comply with

the procedural requirements in Rule 120a(1) or it waives its jurisdictional challenge

and enters a general appearance. Nationwide Distrib. Servs., 496 S.W.3d at 224;

Trenz v. Peter Paul Petroleum Co., 388 S.W.3d 796, 800 (Tex. App.—Houston [1st

Dist.] 2012, no pet.) (“Unlike subject-matter jurisdiction, which concerns a court’s

jurisdiction to hear a case and cannot be waived, personal jurisdiction concerns a

court’s jurisdiction over a particular party and can be waived.”).

      Rule 120a(1) provides:

      Such special appearance shall be made by sworn motion filed prior to
      motion to transfer venue or any other plea, pleading or motion;
      provided however, that a motion to transfer venue and any other plea,
      pleading, or motion may be contained in the same instrument or filed
      subsequent thereto without waiver of such special appearance; and may
      be amended to cure defects. The issuance of process for witnesses, the
      taking of depositions, the serving of requests for admissions, and the
      use of discovery processes, shall not constitute a waiver of such special
      appearance. Every appearance, prior to judgment, not in compliance
      with this rule is a general appearance.

TEX. R. CIV. P. 120a(1). Rule 120a dictates the “order in which pleadings may be

filed with respect to the filing of a special appearance—the due-order-of-pleading

requirement”—as well as the “order in which motions may be heard with respect to

a special appearance—the due-order-of-hearing requirement.” Trenz, 388 S.W.3d at

800. A party waives its special appearance and enters a general appearance “when it

(1) invokes the judgment of the court on any question other than the court’s

jurisdiction, (2) recognizes by its acts that an action is properly pending, or (3) seeks
                                           30
affirmative action from the court.” Exito Elecs. Co. v. Trejo, 142 S.W.3d 302, 304

(Tex. 2004) (per curiam) (citing Dawson-Austin v. Austin, 968 S.W.2d 319, 322

(Tex. 1998)); Nationwide Distrib. Servs., 496 S.W.3d at 224.

      Rule 120a(1) also provides that “[a] special appearance may be made as to an

entire proceeding or as to any severable claim involved therein.” TEX. R. CIV. P.

120a(1). A claim is severable if (1) the controversy involves more than one cause of

action, (2) the severed claim would be the proper subject of a lawsuit if asserted

independently, and (3) the claim to be severed is not so interwoven with the

remaining action that they involve the same facts and issues. Man Indus. (India) Ltd.

v. Bank of Tokyo-Mitsubishi UFJ, Ltd., 309 S.W.3d 589, 591 (Tex. App.—Houston

[14th Dist.] 2010, no pet.) (citing F.F.P. Operating Partners, L.P. v. Duenez, 237

S.W.3d 680, 693 (Tex. 2007)).

C.    Waiver of Special Appearance

      Massachusetts Bay argues that the trial court erred to the extent that it

impliedly concluded that Massachusetts Bay had waived its special appearance in

the Adkins litigation by filing an answer in the Jefferson County court one day after

Nationwide Mutual had filed the notice transferring the case to the MDL court.

      In support of its contention that it did not generally appear when it filed its

answer in Jefferson County, Massachusetts Bay first argues that the notice of transfer

of the case to the MDL court under Rule 13.5 immediately deprived the Jefferson


                                         31
County court of jurisdiction and, therefore, Massachusetts Bay’s answer, filed one

day after the notice of transfer, was a legal nullity and had no effect. It contends that

its initial filing should therefore be considered the special appearance that it filed in

the MDL court on June 20, 2018.

       We disagree with Massachusetts Bay that the mere filing of a notice to transfer

deprives the original trial court—here, the Jefferson County court—of jurisdiction

over the case such that Massachusetts Bay’s answer, filed in the Jefferson County

court, should be treated as a legal nullity. Rule 13.5(b) itself—as well as Rule

13.11(f), which is specifically applicable to asbestos litigation—provides that

“[a]fter notice of transfer is filed in the trial court, the trial court must take no further

action in the case except for good cause stated in the order in which such action is

taken and after conferring with the pretrial court.” TEX. R. JUD. ADMIN. 13.5(b)

(emphasis added); TEX. R. JUD. ADMIN. 13.11(f)(2) (“After a notice of transfer is

filed, the trial court must take no further action in the case except . . . for good cause

stated in the order in which such action is taken and after conferring with the pretrial

court.”).

       Rule 13.5(b) and 13.11(f) therefore both provide that, after a notice of transfer

is filed, the original trial court can take action, albeit in limited circumstances: “for

good cause stated in the order in which such action is taken and after conferring with

the pretrial court.” TEX. R. JUD. ADMIN. 13.5(b); TEX. R. JUD. ADMIN. 13.11(f)(2).


                                             32
Concluding that filing of the notice of transfer completely deprives the original trial

court of jurisdiction over the case is therefore inconsistent with the text of Rules 13.5

and 13.11. Massachusetts Bay cites no law holding to the contrary.

      Massachusetts Bay next argues that the MDL court erred by impliedly

concluding that “the Harris case” and “the Jefferson case” are the same proceeding,

such that its answer, filed in “the Jefferson case,” constituted a general appearance

in “the Harris case.” See TEX. R. CIV. P. 120a (“A special appearance may be made

as to an entire proceeding or as to any severable claim involved therein.”).

Massachusetts Bay argues that two separate proceedings existed in this case:

(1) proceedings in the Jefferson County court, under the original cause number

assigned when that case was filed in 1995, and (2) proceedings in the MDL court in

Harris County, under a separate cause number and a new petition filed by the Adkins

parties. We disagree with Massachusetts Bay that the proceeding in the Harris

County MDL court is a “new” proceeding for purposes of Rule 120a.

      The Adkins parties initially filed suit in Jefferson County in 1995 under cause

number B-150,896-AK. They filed their forty-first amended petition in August 2017,

and this petition was the first to assert claims against Massachusetts Bay. The Adkins

litigation was then transferred to the MDL court in Harris County on October 10,

2017, where it received a new cause number, 2017-67350-ASB. After filing a

motion to remand the case to Jefferson County, the Adkins parties then filed their


                                           33
forty-second amended petition in the MDL court on January 12, 2018.6 All

subsequent filings by the parties occurred in the MDL court.

      Rather than its being a separate proceeding, we conclude that the proceeding

in the MDL court in Harris County was simply a continuation of the proceeding in

Jefferson County, albeit in a different court in a different county. Rules 13.5 and

13.11, which contain provisions relevant to the transfer of files between courts and

payment of filing fees, lend support to this conclusion. Rule 13.5(c) provides that

when a case is transferred to an MDL pretrial court, the original trial court must

transmit the case file to the pretrial court. TEX. R. JUD. ADMIN. 13.5(c); TEX. R. JUD.

ADMIN. 13.11(h) (“The pretrial court may order the trial court clerk to transfer a case

file to the pretrial court.”). The party moving for the transfer must pay the cost “of

refiling the transferred cases in the pretrial court, including filing fees and other

reasonable costs.” TEX. R. JUD. ADMIN. 13.5(d); TEX. R. JUD. ADMIN. 13.11(i) (“A



6
      Massachusetts Bay characterizes this pleading, filed in January 2018, after transfer
      to the MDL court as a “new” petition. This pleading was captioned “Plaintiffs’
      Forty-Second Amended Petition” and the caption included references to both Harris
      County and Jefferson County. The Adkins parties later filed a forty-third amended
      petition in August 2018, after the parties conducted jurisdictional discovery.
      Massachusetts Bay also argues that “none of the pleadings from . . . Jefferson
      County were transferred over. Rather, each party had to newly file any pleadings
      with the court clerk in Harris County.” All of the pleadings Massachusetts Bay cites
      to, however, are the special appearances of the various insurance companies, all of
      which were filed, in the first instance, in the MDL court. There is no indication in
      the record that the insurance companies—other than Nationwide Mutual, which
      filed an answer—made any filings in the Jefferson County court before the notice
      of transfer was filed.
                                           34
defendant who files a notice of transfer must pay the cost of filing the case in the

pretrial court, including filing fees and other reasonable costs.”). When a case is

remanded to the trial court from the MDL court, the clerk of the MDL court is

directed to send the case file back to the original trial court, and the clerk of the trial

court is directed to “reopen the trial court file under the cause number of the trial

court, without a new filing fee.” TEX. R. JUD. ADMIN. 13.7(c). Although the case

might receive a new cause number in the MDL pretrial court, and the plaintiff might

file an amended petition in that court, the case is the same case as that filed in the

original trial court, but now going forward in a new court and under the MDL rules.

We conclude that if a case is transferred from the original trial court to the MDL

court, it should be considered one “proceeding” for purposes of Rule 120a.

       Massachusetts Bay also argues that Rule 120a allows a party to file a special

appearance “for the purpose of objecting to the jurisdiction of the court over the

person or property of the defendant,” but at the time it filed its answer in the Jefferson

County court, that court had lost power to hear the case and the case was pending in

the MDL court. Massachusetts Bay argues that its answer, filed in the Jefferson

County court, did not invoke the judgment of the MDL court on a question other

than jurisdiction, seek affirmative action from the MDL court, or recognize that the

case was properly pending before the MDL court. The purpose of a special

appearance, however, is to contest the ability of all courts in the forum state—not a


                                            35
particular district court—to exercise personal jurisdiction over a defendant. See

Minucci v. Sogevalor, S.A., 14 S.W.3d 790, 794 (Tex. App.—Houston [1st Dist.]

2000, no pet.) (“The words ‘not amenable to process’ mean that the special

appearance is available solely to establish that the Texas court cannot, under the

federal and state constitutions and the applicable state statutes, validly obtain

jurisdiction over the person or property of the defendant with regard to the cause of

action pled.”); see also TEX. R. CIV. P. 120a(1) (“[A] special appearance may be

made by any party . . . for the purpose of objecting to the jurisdiction of the court

over the person or property of the defendant on the ground that such party or property

is not amenable to process issued by the courts of this State.”) (emphasis added). It

is therefore irrelevant that Massachusetts Bay’s answer did not invoke the judgment

of the MDL court specifically on a question other than jurisdiction or seek

affirmative action from the MDL court specifically. What is relevant is that, by filing

its answer, unconditioned by a special appearance, Massachusetts Bay

acknowledged that the case was properly pending before a Texas court. See Exito

Elecs. Co., 142 S.W.3d at 304 (stating that defendant waives its special appearance

and enters a general appearance when it (1) invokes judgment of court on any

question other than court’s jurisdiction, (2) recognizes by its acts that action is

properly pending, or (3) seeks affirmative action from court).




                                          36
      Finally, Massachusetts Bay argues that the trial court erred by impliedly

concluding that it waived its special appearance as to the Adkins parties’ “brand-

new severable claims” filed in its forty-third amended petition filed in August 2018,

after Massachusetts Bay had filed its special appearance in June 2018. Massachusetts

Bay then filed a supplemental special appearance. We disagree that the Adkins

parties’ forty-third amended petition alleged claims that were severable from the

claims asserted in the forty-first amended petition, the first petition that specifically

named Massachusetts Bay as a defendant.

      Rule 120a(1) allows a defendant to file a special appearance as to the entire

proceeding or as to any severable claim involved. TEX. R. CIV. P. 120a(1). The

Adkins parties, in their forty-third amended petition, filed after all the insurance

companies filed special appearances, included new jurisdictional allegations.

Specifically, this petition alleged:

      (a)    General jurisdiction exists because:
             (1)    “Defendant Insurers” are actively engaged in business in
                    the State of Texas under the Texas long-arm statute;
             (2)    “Defendant Insurers” have Texas affiliations so
                    continuous, systematic, and substantial as to permit
                    general jurisdiction by their business activities in the State
                    of Texas;
             (3)    “Defendant Insurers” have contacts and business in the
                    State of Texas which are comparable to in-state insurance
                    companies;



                                           37
             (4)    “Defendant Insurers” are regulated under Texas law
                    substantially the same as in-state insurance companies;
                    [and]
             (5)    The exercise of jurisdiction is consistent with federal and
                    state constitutional due-process guarantees.
      (b)    Specific jurisdiction exists because:
             (1)    “Defendant Insurers” provided insurance coverage subject
                    to the underlying litigation;
             (2)    “Defendant Insurers” provided insurance coverage for
                    events which occurred in the State of Texas, namely the
                    underlying litigation;
             (3)    “Defendant Insurers” provided insurance coverage for the
                    operative facts of the underlying litigation;
             (4)    Plaintiffs have a direct action claim against “Defendant
                    Insurers” resulting from the underlying litigation; Ala.
                    Code § 27-23-2 [and]
             (5)    The exercise of jurisdiction is consistent with federal and
                    state constitutional due process-guarantees.

Massachusetts Bay filed a supplemental special appearance, arguing that the Adkins

parties’ allegations that it had provided insurance coverage, and their direct action

claim under Alabama law, were “brand new” and were severable from the Adkins

parties’ other claims.

      A claim is severable if (1) the controversy involves more than one cause of

action, (2) the severed claim would be the proper subject of a lawsuit if asserted

independently, and (3) the claim to be severed is not so interwoven with the

remaining action that they involve the same facts and issues. Man Indus. (India) Ltd.,

309 S.W.3d at 591. Massachusetts Bay has not, either in the trial court or in its
                                         38
briefing on appeal, argued that the claims to be severed—claims for insurance

coverage and the direct action claim—are not so interwoven with the remaining

claims in the action that they involve the same facts and issues. We conclude that

these new allegations in the Adkins parties’ forty-third amended petition do involve

the same facts and issues as their remaining claims—namely, whether Massachusetts

Bay provided insurance coverage to any of the defendant companies that employed

the Adkins parties when their injuries accrued. These claims, therefore, are not

severable from the Adkins parties’ other claims. See id.

      We conclude that because the first pleading filed by Massachusetts Bay in a

Texas court in the Adkins litigation was its answer, special exceptions, and plea to

the jurisdiction, which did not challenge the exercise of personal jurisdiction over it

by a Texas court, the trial court did not err by impliedly concluding that

Massachusetts Bay waived its special appearance and instead entered a general

appearance. We hold that the trial court did not err by denying Massachusetts Bay’s

special appearance.

                  ADKINS AND ABLE PARTIES’ APPEALS

      The Adkins and Able parties challenge the MDL court’s orders denying their

motions to remand their respective cases to Jefferson County and Orange County, as

well as the court’s orders granting the insurance companies’ special appearances.

They argue that the MDL court erred by denying the motions to remand because


                                          39
(1) the actions had been improperly transferred to the MDL court by Nationwide

Mutual, which was not a party to either of the actions, and (2) the Adkins and Able

litigations were both filed before September 1, 2003, and each claimant had been

diagnosed with asbestos-related cancer, meaning that, under Civil Practice and

Remedies Code section 90.010(a)(3), the MDL rules did not apply to either action.

The Adkins and Able parties argue that both of these issues deprived the MDL court

of subject-matter jurisdiction over the actions and, therefore, the court’s rulings on

the insurance companies’ special appearances are void. The Adkins parties also raise

this argument in response to Massachusetts Bay’s appeal and argue that, if we

conclude that the MDL court properly denied Massachusetts Bay’s special

appearance, we should also conclude that the MDL court erred in denying the Adkins

parties’ motions to remand because the court lacked subject-matter jurisdiction.

A.    Whether the Actions Were Properly Transferred to the MDL Court

      The Adkins and Able parties argue that their cases were improperly

transferred to the MDL court because Nationwide Mutual, the entity that filed the

notice of transfer, was not a party to either action and therefore could not transfer

the cases. The insurance companies argue that Nationwide Mutual was a party to the

actions, or, at a minimum, Nationwide Mutual had intervened in the actions when it

filed an answer in both cases and thus became a party to the suits. We agree with the




                                         40
insurance companies that Nationwide Mutual intervened in the cases, became a party

to the suits, and could permissibly seek transfer of the cases to the MDL courts.

      Texas Rule of Civil Procedure 60 provides that “[a]ny party may intervene by

filing a pleading, subject to being stricken out by the court for sufficient cause on

the motion of any party.” TEX. R. CIV. P. 60; TEX. R. CIV. P. 45 (providing that

pleadings in district courts shall “be by petition and answer”). Rule 60 authorizes a

party with a justiciable interest in a pending lawsuit to intervene in the suit as a

matter of right. Nghiem v. Sajib, 567 S.W.3d 718, 721 (Tex. 2019) (quoting In re

Union Carbide Corp., 273 S.W.3d 152, 154 (Tex. 2008)). A party has a justiciable

interest in a lawsuit, and thus a right to intervene in the suit, when its interests will

be affected by the litigation. J. Fuentes Colleyville, L.P. v. A.S., 501 S.W.3d 239,

243 (Tex. App.—Fort Worth 2016, no pet.). “A person has the right to intervene ‘if

he could have brought the same action, or any part thereof, in his own name, or, if

the action had been brought against him, he would be able to defeat recovery, or

some part thereof.’” Smith v. City of Garland, 523 S.W.3d 234, 241 (Tex. App.—

Dallas 2017, no pet.) (quoting Guaranty Fed. Sav. Bank v. Horseshoe Operating

Co., 793 S.W.2d 652, 657 (Tex. 1990)); see J. Fuentes Colleyville, 501 S.W.3d at

243 (“[T]he interest is ‘analogous to that essential for a party to maintain or defend

an action.’”) (quoting McCord v. Watts, 777 S.W.2d 809, 811–12 (Tex. App.—

Austin 1989, no writ)). Intervenors “can occupy the position of a defendant where


                                           41
their claims and prayer align them with the defendant and pit them directly against

the plaintiff, even if no parties assert claims against them.” In re Ford Motor Co.,

442 S.W.3d 265, 275 (Tex. 2014) (orig. proceeding).

      An intervenor is not required to obtain the court’s permission prior to

intervening instead; the party who opposes the intervention has the burden to

challenge it by a motion to strike. Nghiem, 567 S.W.3d at 721; Abdullatif v. Erpile,

LLC, 460 S.W.3d 685, 694 n.9 (Tex. App.—Houston [14th Dist.] 2015, no pet.)

(“Absent a motion to strike, one who files a petition in intervention generally

becomes a party to the suit for all purposes.”); Harris Cty. v. Luna-Prudencio, 294

S.W.3d 690, 699 (Tex. App.—Houston [1st Dist.] 2009, no pet.). If any party to the

pending suit moves to strike the intervention, the intervenor bears the burden to show

a justiciable interest in the suit. Nghiem, 567 S.W.3d at 721. Intervenors are parties

to the lawsuit until the trial court grants a motion to strike. Center Rose Partners,

Ltd. v. Bailey, 587 S.W.3d 514, 531 (Tex. App.—Houston [14th Dist.] 2019, no

pet.); Main Rehab. & Diagnostic Ctr., LLC v. Liberty Mut. Ins. Co., 376 S.W.3d 825,

828 (Tex. App.—Dallas 2012, no pet.) (noting that although plaintiffs filed response

to petition in intervention opposing intervention, they never moved to strike

intervention and did not obtain ruling from trial court striking intervention, and

therefore holding that intervenor “was a party to the case in the trial court”).




                                          42
      Here, in their respective amended petitions filed in August 2017, the Able and

Adkins parties asserted claims against a group of insurance companies, including

AXIS Insurance Company, Great American Insurance Company, “Hanover

Insurance Group (on behalf of Massachusetts Bay Insurance Company),” St. Paul

Protective Insurance Company, Travelers Property Casualty Company of America,

and United States Fire Insurance Company. The parties also sued “Nationwide

Indemnity (on behalf of Wausau Insurance).” Nationwide Mutual—a separate

entity—was not named as a defendant in the Able and Adkins parties’ amended

petitions. Nevertheless, on September 13 and 14, 2017, Nationwide Mutual filed an

answer in both the Able and Adkins litigations. In the Adkins litigation, this filing

was entitled “Defendant Nationwide Mutual Insurance Company’s Original

Answer,” and Nationwide Mutual “generally denie[d] each and every allegation

contained in Plaintiffs’ Forty-First Amended Petition” and reserved its right to

amend its answer to plead affirmative defenses. Less than a month later, Nationwide

Mutual filed a notice of transfer, transferring both the Able and the Adkins litigation

to the MDL court as tag-along cases.

      Nationwide Mutual’s answer was not styled as a “plea in intervention,” but

that is, effectively, what Nationwide Mutual did with this pleading: it intervened in

the cases as a defendant—denying the plaintiffs’ allegations—even though the Able

and Adkins parties did not assert any claims against it. See Ford Motor Co., 442


                                          43
S.W.3d at 275 (stating that intervenors can occupy position of defendant when

claims and prayer align them with defendant and “pit them directly against the

plaintiff, even if no parties assert claims against them”); see also TEX. R. CIV. P. 60

(providing that “[a]ny party may intervene by filing a pleading”); TEX. R. CIV. P. 45

(providing that pleadings in district courts shall “be by petition and answer”);

Garden Oaks Maint. Org. v. Chang, 542 S.W.3d 117, 124 (Tex. App.—Houston

[14th Dist.] 2017, no pet.) (stating that courts “look to the substance of a plea for

relief, not merely its titles and headings, to determine the nature of relief sought”).

      Nationwide Mutual was not required to obtain the permission of the trial

courts before it intervened; instead, once it filed its answers, it was a party to the

cases for all purposes, subject to the Adkins and Able parties’ filing a motion to

strike the intervention and the trial court’s granting such a motion. Nghiem, 567

S.W.3d at 721; Center Rose Partners, 587 S.W.3d at 531; Abdullatif, 460 S.W.3d at

694 n.9. Here, the Adkins and Able parties did not move to strike Nationwide

Mutual’s answer, either in the original trial courts or in the MDL court, and no court

granted a motion to strike. Nationwide Mutual was therefore a party to the cases at

the time it filed the notice of transfer to the MDL court, and transfer to the MDL

court was permissible on this basis.




                                           44
B.    Whether the MDL Rules Apply to the Actions

      The Adkins and Able parties also argue that the MDL court erred by denying

their motions to remand their respective cases to the Jefferson County court and the

Orange County court because, under Civil Practice and Remedies Code section

90.010(a)(3), the MDL rules did not apply to their cases and, therefore, the MDL

court lacked subject-matter jurisdiction over the cases.

      1.     Construction of Section 90.010(a), (b), and (d)

      When construing a statute, our objective is to determine and give effect to the

Legislature’s intent. Youngkin v. Hines, 546 S.W.3d 675, 680 (Tex. 2018) (quoting

City of San Antonio v. City of Boerne, 111 S.W.3d 22, 25 (Tex. 2003)). The enacted

language of a statute—which necessarily includes any enacted statement of policy

or purpose—is the “surest guide to what lawmakers intended.” Id. (quoting Entergy

Gulf States, Inc. v. Summers, 282 S.W.3d 433, 463 (Tex. 2009)). The plain meaning

of the statutory language is the best expression of legislative intent unless a different

meaning is apparent from the context or the plain meaning leads to absurd or

nonsensical results. Molinet v. Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011); see

Youngkin, 546 S.W.3d at 680 (stating that courts construe statute’s words according

to plain and common meaning unless contrary intent is apparent from context or

such construction leads to absurd results). “[L]egislative intent derives from an act

as a whole rather than from isolated portions of it.” Youngkin, 546 S.W.3d at 680.


                                           45
“We must endeavor to read the statute contextually, giving effect to every word,

clause, and sentence.” In re Office of Attorney Gen., 422 S.W.3d 623, 629 (Tex.

2013) (orig. proceeding). We must not interpret a statute in a manner that renders

any part of it meaningless or superfluous. Columbia Med. Ctr. of Las Colinas, Inc.

v. Hogue, 271 S.W.3d 238, 256 (Tex. 2008). Instead, we must enforce the statute as

written and “refrain from rewriting text that lawmakers chose.” Jaster v. Comet II

Constr., Inc., 438 S.W.3d 556, 562 (Tex. 2014) (quoting Entergy Gulf States, 282

S.W.3d at 443); Synatzske, 438 S.W.3d at 52 (“We do not read words into a statute

to make it what we consider to be more reasonable, rather we may do so only to

prevent an absurd result.”).

      As discussed above, the MDL panel first established a pretrial court for

asbestos litigation in 2003. In 2005, the Legislature enacted Civil Practice and

Remedies Code Chapter 90, which contains provisions relevant to claims involving

asbestos and silica related injuries. Section 90.003 requires a claimant asserting an

asbestos-related injury to serve on each defendant a report completed by a board-

certified physician stating that the person has been diagnosed with malignant

mesothelioma or other asbestos-related cancer and, to a reasonable degree of medical

probability, asbestos exposure was a cause of the diagnosed mesothelioma or other

cancer. TEX. CIV. PRAC. & REM. CODE ANN. § 90.003(a)(1). Section 90.006(c)

provides that, in an action pending on the date Chapter 90 becomes law—September


                                         46
1, 2005—and in which the trial commences more than 90 days after that date, the

report required by section 90.003 must be served on each defendant on or before the

earlier of (1) 60 days before trial commences or (2) 180 days after Chapter 90

becomes law. Id. § 90.006(c).

      Section 90.010 contains provisions relating to MDL proceedings. It provides,

in relevant part:

      (a)    The MDL rules apply to any action pending on the date this
             chapter becomes law [September 1, 2005] in which the claimant
             alleges personal injury or death from exposure to asbestos or
             silica unless:
             (1)    the action was filed before September 1, 2003, and trial
                    has commenced or is set to commence on or before the
                    90th day after the date this chapter becomes law, except
                    that the MDL rules shall apply to the action if the trial does
                    not commence on or before the 90th day after the date this
                    chapter becomes law;
             (2)    the action was filed before September 1, 2003, and the
                    claimant serves a report that complies with Section 90.003
                    or 90.004 [concerning silica injuries] on or before the 90th
                    day after the date this chapter becomes law; or
             (3)    the action was filed before September 1, 2003, and the
                    exposed person has been diagnosed with malignant
                    mesothelioma, other malignant asbestos-related cancer, or
                    malignant silica-related cancer.
      (b)    If the claimant fails to serve a report complying with Section
             90.003 or 90.004 on or before the 90th day after the date this
             chapter becomes law under Subsection (a)(2), the defendant may
             file a notice of transfer to the MDL pretrial court. If the MDL
             pretrial court determines that the claimant served a report that
             complies with Section 90.003 or 90.004 on or before the 90th day
             after the date this chapter becomes law, the MDL pretrial court

                                          47
             shall remand the action to the court in which the action was filed.
             If the MDL pretrial court determines that the report was not
             served on or before the 90th day after the date this chapter
             becomes law or that the report served does not comply with
             Section 90.003 or 90.004, the MDL pretrial court shall retain
             jurisdiction over the action pursuant to the MDL rules.
      ....
      (d)    In an action that was pending on August 31, 2005, that was
             transferred to and remains pending in an MDL pretrial court, the
             MDL pretrial court shall not remand such action for trial unless:
             (1) the claimant serves a report complying with Section
             90.003 or 90.004;
      ....
Id. § 90.010(a)–(b), (d).

      Only one Texas court has addressed the interplay between subsections (a), (b),

and (d) of section 90.010. In In re Fluor Enterprises, Inc., plaintiffs filed a personal

injury and wrongful death lawsuit arising out of asbestos exposure in Travis County

in January 2004 against numerous defendants. See 186 S.W.3d 639, 641 (Tex.

App.—Austin 2006, orig. proceeding). In February 2006, four days before the

parties’ scheduled trial date, a group of defendants filed a notice of transfer to the

MDL pretrial court in Harris County—the same MDL court as in this case. Id. at

642. The MDL court immediately remanded the case back to Travis County. Id. The

defendants sought mandamus relief in the Austin Court of Appeals, arguing that the

MDL court abused its discretion in remanding the case under section 90.010 because




                                          48
it was undisputed that the plaintiffs had not served the medical reports required by

section 90.003. Id. at 641.

      The Austin Court first noted that the defendants had tried to transfer the case

to the MDL court under section 90.010(b). Id. at 643. The court held that subsection

90.010(b) did not provide a basis to transfer that particular case to the MDL court,

reasoning:

      Subsection 90.010(b) states, in part: “If the claimant fails to serve a
      report complying with Section 90.003 or 90.004 on or before the 90th
      day after the date this chapter becomes law under Subsection (a)(2), the
      defendant may file a notice of transfer to the MDL pretrial court.” By
      its express terms this provision applies to cases falling within the ambit
      of subsection (a)(2). Subsection (a)(2) applies only to actions filed
      before September 1, 2003. This case was filed on January 4, 2004.
      Subsection 90.010(b) does not apply and, therefore, can provide no
      basis for the transfer of this case to the MDL proceeding.

Id. at 644 (internal citations omitted). The court then stated, “Subsection 90.010(b)

sets out what is to be done with cases filed before September 1, 2003, in which trial

has not commenced before the 90th day after the chapter became law, and that do

not involve a malignancy.” Id.

      The court then addressed whether section 90.010(d) creates a right to transfer

a case to an MDL proceeding. Id. at 645. The court concluded that subsection (d)

“does not abrogate the procedural requirements governing transfer to the MDL

pretrial court under the MDL rules.” Id. The court stated:

      Subsection (d) provides that if a case is transferred to or pending in the
      MDL pretrial court and the claimant has failed to serve a report, the
                                         49
      case must stay there until the report is served or the claimant meets the
      requirements of subsection (f)(2). This does not abrogate the
      requirement that a case be transferred to the MDL proceeding in a
      manner that complies with the applicable MDL rules and procedures
      put in place by the MDL pretrial court. . . . Otherwise, subsection (d)
      would stand for the proposition that cases which are plainly excepted
      from the application of section 90.010 and the MDL rules, such as
      actions filed before September 1, 2003, in which the exposed person
      was diagnosed with mesothelioma, would be subject to a notice to
      transfer to the MDL and once there could not be remanded until section
      90.003 reports were served. Such an interpretation is not consistent with
      the structure of chapter 90 or the specific structure of section 90.010.
      We believe the better view is that subsections 90.010(a) and 90.010(b)
      address rights and procedural mechanisms for cases filed before
      September 1, 2003, and subsection 90.010(d) addresses the disposition
      of cases that have been transferred to the MDL proceeding either
      pursuant to 90.010(b) or pursuant to the applicable MDL rules, and that
      remain in the MDL pretrial court as of September 1, 2005.

Id. The Austin Court further noted that, under Rule of Judicial Administration 13, a

case is transferred to the MDL pretrial court through a notice of transfer, which

“operates to, at least initially, transfer the case to the MDL proceeding.” Id. at 645–

46. Under Rule 13.5, a case is deemed transferred when the notice of transfer is filed,

thus “put[ting] the case within the jurisdiction of the MDL pretrial court subject to

that court’s review of the transfer and subject to any motion to remand filed by a

party who objects to the transfer.” Id. at 646.

      The Austin Court disagreed with the defendants’ argument that, once a party

has “tagged” a case to the MDL proceeding, the transfer is complete and the MDL

court can only remand the case if the requirements of section 90.010(d)—the serving

of the medical report required by section 90.003—are met. Id. The court reasoned
                                          50
that, when the Legislature passed section 90.010, it did so “with the backdrop of the

MDL rules in place,” those are the rules that govern how a case is to be transferred

to the MDL court, and “[s]ubsection 90.010(d) must be read with the overlay of the

MDL rules in mind.” Id. The court stated that if a case is transferred to the pretrial

court “in accordance with the MDL rules,” then the pretrial court cannot remand

unless the requirements of section 90.010(d) are met. Id. “Any other reading” of the

statute “would create plainly unintended consequences,” such as allowing

“defendants to ‘tag’ cases excepted from the application of the MDL rules to the

MDL pretrial court, such as pre-September 2003 mesothelioma cases, and require

the MDL pretrial court to retain these cases until the subsection (d) requirements are

met.” Id. The court stated: “Requiring that subsection (d) be read to allow the MDL

pretrial court to remand a case if the transfer of the case was not in accordance with

the procedural requirements of MDL rules . . . is not inconsistent with the express

statutory mandate of subsection (d).” Id. Ultimately, the Austin Court held that the

MDL court did not abuse its discretion by remanding the case back to Travis County.

Id. at 647–48.

      The parties in this case dispute the proper construction of section 90.010. The

Able and Adkins parties argue that, when reading subsection 90.010(a)(3) and

subsection 90.010(b) together, it is clear that, as the Austin Court held in In re Fluor

Enterprises, subsection 90.010(b) does not provide a mechanism to transfer a case


                                          51
that falls under subsection 90.010(a)(3)—that is, cases in which the exposed person

has been diagnosed with malignant mesothelioma or another malignant asbestos-

related cancer—to the MDL court. They argue that subsection 90.010(b) does not

mention subsection 90.010(a)(3) at all, but instead provides solely that a defendant

may transfer a case to the MDL court “[i]f the claimant fails to serve a report

complying with Section 90.003 or 90.004 on or before the 90th day after this chapter

becomes law under Subsection (a)(2).” They therefore argue that plaintiffs who fall

under subsection 90.010(a)(3), and have a malignancy diagnosis, are not required to

serve the medical report required by section 90.003 as a prerequisite to remand to

the original trial court and that requiring them to do so reads language into the statute

that is not there and makes subsection 90.010(a)(3) superfluous to subsection

90.010(a)(2), because then there would be no difference between those two classes

of claimants. The Able and Adkins parties agree that they will have to comply with

the medical report requirement, but they argue that they will have to submit those

reports to the original trial courts, not to the MDL court.

      The insurance companies, on the other hand, argue that the Adkins and Able

parties’ construction of section 90.010 ignores the statutory framework of Chapter

90 as a whole. They argue that both section 90.003 and 90.006 require all claimants

alleging an asbestos-related injury to file a medical report, and neither section

contains an exception for a claimant alleging a malignancy diagnosis. They point out


                                           52
that subsection 90.010(b) allows a defendant to transfer a case to the MDL court

“[i]f the claimant fails to serve a report complying with Section 90.003 or 90.004 on

or before the 90th day after this chapter becomes law under Subsection (a)(2)” and

that, at the time Nationwide Mutual filed the notice of transfer, no medical reports

had been served and there was no evidence that each of the claimants had a

malignancy diagnosis that would place them within subsection 90.010(a)(3). 7 They

therefore argue that Nationwide Mutual properly transferred the case under section

90.010(b).

      The insurance companies also argue that, in light of the purpose of Chapter

90 as a whole, the MDL court properly retained jurisdiction over the cases and

properly did not remand them to the original trial courts because of the Adkins and

Able parties’ failure to (1) serve medical reports or (2) otherwise demonstrate that

each claimant had malignant mesothelioma or a malignant asbestos-related cancer.

The insurance companies argue that, through Chapter 90, the Legislature intended

for the MDL court—which, over the years since the court was created in 2003, has

developed expertise to evaluate these reports—and not the individual trial courts to

determine the timeliness and adequacy of the medical reports. See Adame, 585


7
      As the insurance companies point out, although Chapter 90 was enacted in 2005,
      and the amended petition naming the insurance companies as defendants was filed
      in 2017, the plaintiffs had never filed or served the medical reports required by
      section 90.003. Furthermore, the plaintiffs’ amended petitions did not allege that
      each claimant had mesothelioma or another asbestos-related cancer.
                                          53
S.W.3d at 134 (discussing Legislature’s official comments to Chapter 90 and stating

that “Chapter 90 created a bifurcated system to allow those with confirmed

impairment to proceed to trial while those without a confirmed impairment would

remain in the MDL, without any statute-of-limitations ramifications, until an

impairment was confirmed”). They contend that the better reading of section 90.010

gives effect to subsections (b) and (d) by requiring, once a case is transferred to the

MDL court, that all claimants file a medical report that complies with section 90.003

as a prerequisite to remand to the original trial court. They argue that adopting the

Adkins and Able parties’ construction of section 90.010 would lead to an absurd

conclusion because the plaintiffs would be allowed to keep their cases out of the

MDL court without ever filing the statutorily required medical reports.8

      2.     Applicability of MDL Rules to These Cases

      We agree with the insurance companies that Nationwide Mutual properly

transferred the Adkins and Able litigation to the MDL court pursuant to section

90.010(b). As stated above, section 90.010(b) provides:


8
      The insurance companies also argue that this Court should not adopt the reasoning
      of the Austin Court in In re Fluor Enterprises because, as that case was filed in
      January 2004 and not before September 2003, the MDL rules already applied to that
      case and there was no need to address the three subsections of section 90.010(a),
      which set out exceptions to the application of the MDL rules for certain cases filed
      before September 1, 2003. They also argue that the Austin Court did not address the
      issue presented in this case: whether remand to the original trial court is permissible
      when the plaintiffs argue they have mesothelioma or another malignant asbestos-
      related cancer but the plaintiffs have not filed the statutorily-required medical
      reports.
                                            54
      If the claimant fails to serve a report complying with Section 90.003 or
      90.004 on or before the 90th day after the date this chapter becomes law
      under Subsection (a)(2), the defendant may file a notice of transfer to
      the MDL pretrial court. If the MDL pretrial court determines that the
      claimant served a report that complies with Section 90.003 or 90.004
      on or before the 90th day after the date this chapter becomes law, the
      MDL pretrial court shall remand the action to the court in which the
      action was filed. If the MDL pretrial court determines that the report
      was not served on or before the 90th day after the date this chapter
      becomes law or that the report served does not comply with Section
      90.003 or 90.004, the MDL pretrial court shall retain jurisdiction over
      the action pursuant to the MDL rules.

TEX. CIV. PRAC. & REM. CODE ANN. § 90.010(b).

      It is undisputed that the Adkins and Able parties have never filed the medical

reports required by section 90.003, let alone filed these reports on or before the 90th

day after September 1, 2005, the date Chapter 90 became law. The Adkins and Able

parties’ amended petitions naming the insurance companies as defendants generally

alleged that

               [a]s a result of exposure to asbestos materials and products
               in the Plant Facilities, Plaintiffs contracted one or more
               asbestos-related diseases, have either contracted asbestos-
               related cancer or have an increased risk of contracting
               cancer, and suffer from cancerphobia or have died from
               one of these asbestos-related diseases as a result of
               asbestos exposure.

The amended petitions did not connect a specific diagnosis to a specific plaintiff.

Thus, at the time Nationwide Mutual transferred the Adkins and Able litigations to

the MDL court, the plaintiffs had presented neither Nationwide Mutual nor any other

defendant with evidence that any plaintiff had been diagnosed with malignant
                                           55
mesothelioma or another malignant asbestos-related cancer such that section

90.010(a)(3) applied to preclude the applicability of the MDL rules. Nationwide

Mutual properly filed a notice transferring the cases to the MDL court pursuant to

section 90.010(b).9

      Section 90.010(b) provides that if the MDL court determines that the claimant

served a report complying with section 90.003 within 90 days of the effective date

of Chapter 90, “the MDL pretrial court shall remand the action to the court in which

the action was filed.” Id. If, however, the MDL court determines that the claimant

did not serve a report complying with section 90.003, “the MDL pretrial court shall

retain jurisdiction over the action pursuant to the MDL rules.” Id. Section 90.010(d)

further provides that in an action that was pending on August 31, 2005, “that was

transferred to and remains pending in an MDL pretrial court, the MDL pretrial court

shall not remand such action for trial unless . . . the claimant serves a report


9
      We agree with the insurance companies that this case is distinguishable from In re
      Fluor Enterprises. Subsection 90.010(a)(2) applies only to cases filed before
      September 1, 2003, and the underlying litigation in Fluor Enterprises was filed on
      January 4, 2004. See In re Fluor Enters., Inc. 186 S.W.3d 639, 644 (Tex. App.—
      Austin 2006, orig. proceeding). The Austin Court held that because subsection
      90.010(a)(2) did not apply to that case, subsection 90.010(b), which permits transfer
      of a case to the MDL court if the claimant fails to serve a report complying with
      section 90.003 “on or before the 90th day after the date this chapter becomes law
      under Subsection (a)(2),” also did not apply and could not provide a basis for
      transfer of that case to the MDL court. Id. at 644. Here, the Adkins and Able cases
      were filed before September 1, 2003, and the plaintiffs did not file medical reports
      complying with section 90.003 within 90 days of the effective date of Chapter 90.
      Transfer of the Adkins and Able litigation to the MDL court was therefore proper
      under section 90.010(b). See TEX. CIV. PRAC. & REM. CODE ANN. § 90.010(b).
                                           56
complying with Section 90.003 . . . .” Id. § 90.010(d). The report must be made by

a physician who is board certified in pulmonary medicine, occupational medicine,

internal medicine, oncology, or pathology and must state that the exposed person

has been diagnosed with malignant mesothelioma or another malignant asbestos-

related cancer and, to a reasonable degree of medical probability, exposure to

asbestos was a cause of the diagnosed mesothelioma or other cancer. Id.

§ 90.003(a)(1).

      Section 90.010(a)(3) does not specify how claimants are to demonstrate that

they have been diagnosed with malignant mesothelioma or another malignant

asbestos-related cancer, such that the MDL rules do not apply to their cases. In

considering Chapter 90 as a whole—particularly its requirement that claimants file

a medical report that meets the standards set out in section 90.003—we conclude

that when a case has been transferred to the MDL court pursuant to section 90.010(b)

for failure to timely file a medical report, as the Adkins litigation and the Able

litigation were, the claimants must serve a report complying with section 90.003 and

demonstrating a diagnosis of malignant mesothelioma or another malignant

asbestos-related cancer in order to be entitled to remand from the MDL court to the

original trial court. Here, all parties agree that each plaintiff must, at some point

during the pendency of the case, serve a medical report complying with section

90.003, but no such medical report has been served on the defendant insurance


                                         57
companies. We therefore conclude that the MDL court did not abuse its discretion

by denying the Adkins and Able parties’ motions to remand in the absence of service

of medical reports complying with section 90.003.

       Furthermore, even if the Adkins and Able parties were not required to serve

the medical report required by section 90.003 in order to be entitled to remand and

their unauthenticated medical records, accompanied by the affidavit of Dr. McShan,

were sufficient to demonstrate the diagnosis required by section 90.010(a)(3), we

would still conclude that the MDL court had the power to rule on the insurance

companies’ special appearances. Because the Adkins and Able parties had not timely

served medical reports compliant with section 90.003, Nationwide Mutual properly

filed a notice transferring the cases to the MDL court under section 90.010(b). See

id. § 90.010(b) (“If the claimant fails to serve a report complying with Section

90.003 or 90.004 on or before the 90th day after the date [Chapter 90] becomes law

under Subsection (a)(2), the defendant may file a notice of transfer to the MDL

pretrial court.”).

       Under Texas Rule of Judicial Administration 13.6, the MDL pretrial court

“has the authority to decide, in place of the trial court, all pretrial matters in all

related cases transferred to the court,” including matters of jurisdiction and

“disposition by means other than conventional trial on the merits”. TEX. R. JUD.

ADMIN. 13.6(b); In re Alcon S’holder Litig., 387 S.W.3d at 125 (holding that Rule


                                         58
13 allows MDL pretrial court to hear and decide special appearances and noting that

“[a]llowing the pretrial judge to hear and rule on the special appearances avoids the

possibility of inconsistent jurisdictional rulings both at the trial level and on

interlocutory appeal”). As discussed above, Rule of Civil Procedure 120a, governing

special appearances, has both a due order of pleading and a due order of hearing

requirement. See TEX. R. CIV. P. 120a(1)–(2). The due order of hearing requirement

states that “[a]ny motion to challenge the jurisdiction provided for herein shall be

heard and determined before a motion to transfer venue or any other plea or pleading

may be heard.” TEX. R. CIV. P. 120a(2). As the Judicial Panel on Multidistrict

Litigation stated in In re Alcon Shareholder Litigation, “[i]t certainly makes sense

to require a trial court to hear and decide a special appearance before moving on to

other pleas and motions—it is pointless for the court to rule on other matters if it has

no jurisdiction over the parties.” See 387 S.W.3d at 125.

      A court must possess both subject-matter jurisdiction over the controversy and

personal jurisdiction over the parties to issue a binding judgment. Spir Star AG v.

Kimich, 310 S.W.3d 868, 871 (Tex. 2010); CSR Ltd. v. Link, 925 S.W.2d 591, 594

(Tex. 1996). In Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574 (1999), the United

States Supreme Court addressed whether a “jurisdictional hierarchy” exists, such

that a court must always address whether it has subject-matter jurisdiction before it

addresses whether it has personal jurisdiction. Subject-matter jurisdiction must be


                                          59
present for a court to make a ruling on the merits of the case, but the principle that

subject-matter jurisdiction “necessarily precedes a ruling on the merits . . . does not

dictate a sequencing of jurisdictional issues.” Id. at 584. Lack of personal jurisdiction

is a “non-merits” ground for dismissal, and therefore a court that dismisses a case

based on lack of personal jurisdiction before finding that subject-matter jurisdiction

exists “makes no assumption of law-declaring power that violates the separation of

powers principles underlying” two prior Supreme Court cases holding that subject-

matter jurisdiction must be established as a threshold matter before ruling on the

merits of a case. Id. at 584–85. The Court “recognize[d] that in most instances

subject-matter jurisdiction will involve no arduous inquiry” and, typically, that

question should be resolved first. Id. at 587. The Court held, however, that courts

are not required to address subject-matter jurisdiction before personal jurisdiction,

stating that when a court “has before it a straightforward personal jurisdiction issue

presenting no complex question of state law, and the alleged defect in subject-matter

jurisdiction raises a difficult and novel question, the court does not abuse its

discretion by turning directly to personal jurisdiction.” Id. at 588.

      The Supreme Court reaffirmed this holding in Sinochem International Co. v.

Malaysia International Shipping Corp., 549 U.S. 422 (2007), a case in which the

trial court dismissed an action based on forum non conveniens before addressing

whether it had subject-matter jurisdiction or personal jurisdiction. The Court


                                           60
discussed its prior opinion in Ruhrgas and stated that “a federal court has leeway ‘to

choose among threshold grounds for denying audience to a case on the merits.’” Id.

at 431 (quoting Ruhrgas AG, 526 U.S. at 585). “[J]urisdiction is vital only if the

court proposes to issue a judgment on the merits.” Id. (quoting Intec USA, LLC v.

Engle, 467 F.3d 1038, 1041 (7th Cir. 2006)). Forum non conveniens, like personal

and subject-matter jurisdiction, is a “non-merits ground for dismissal.” Id. at 432.

The Supreme Court therefore concluded that a court “may dispose of an action by a

forum non conveniens dismissal, bypassing questions of subject-matter and personal

jurisdiction, when considerations of convenience, fairness, and judicial economy so

warrant.” Id.; see also id. at 436 (“[W]here subject-matter or personal jurisdiction is

difficult to determine, and forum non conveniens considerations weigh heavily in

favor of dismissal, the court properly takes the less burdensome course.”).

      This Court, and two of our sister intermediate courts of appeal, have followed

Ruhrgas and Sinochem and have held that a trial court need not address non-merits

issues such as subject-matter jurisdiction, personal jurisdiction, and forum non

conveniens in a particular order. See Schippers v. Mazak Props., Inc., 350 S.W.3d

294, 296–97 (Tex. App.—San Antonio 2011, pet. denied); Vinmar Trade Fin., Ltd.

v. Utility Trailers de Mexico, S.A. de C.V., 336 S.W.3d 664, 671–72 (Tex. App.—

Houston [1st Dist.] 2010, no pet.); Moni Pulo Ltd. v. Trutec Oil & Gas, Inc., 130

S.W.3d 170, 180 n.39 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (noting


                                          61
that appellant argued trial court lacked subject-matter jurisdiction, but declining to

reach that question because trial court lacked personal jurisdiction and erred in

denying appellant’s special appearance); see also Jack M. Sanders Family Ltd.

P’ship v. Roger T. Fridholm Revocable, Living Tr., 434 S.W.3d 236, 240 (Tex.

App.—Houston [1st Dist.] 2014, no pet.) (“When faced with multiple jurisdictional

questions, this court need not address them in a particular order.”); Metro. Christian

Methodist Episcopal Church v. Vann, No. 01-12-00332-CV, 2013 WL 1932171, at

*3 (Tex. App.—Houston [1st Dist.] May 9, 2013, no pet.) (holding that federal

district court did not err by determining personal jurisdiction challenge before

subject-matter jurisdiction challenge, therefore federal court’s order dismissing

federal action was not void and was entitled to preclusive effect on question of

personal jurisdiction in state court action).

      Here, the insurance companies filed special appearances, challenging the

exercise of personal jurisdiction over them in Texas courts. The Adkins and Able

parties filed motions to remand, challenging the MDL court’s subject-matter

jurisdiction over the actions. The MDL court granted the special appearances of all

of the insurance companies in the Able action and all of the insurance companies

except for Massachusetts Bay in the Adkins action, ruling that Texas courts lacked

personal jurisdiction over the insurance companies and dismissing the plaintiffs’

case against the insurance companies. This was a non-merits basis for dismissal of


                                           62
the actions. See Ruhrgas, 526 U.S. at 584–85. The MDL court thus had the power to

rule on the insurance companies’ special appearances, and its orders granting the

special appearances are not void.

      As the insurance companies point out, the Adkins and Able parties do not

challenge the merits of the MDL court’s rulings granting the special appearances by

contending on appeal that the insurance companies have sufficient contacts with

Texas such that suit can be maintained in this state consistent with due process.

Generally, to obtain reversal on appeal, an appellant must attack all independent

bases or grounds that fully support a complained-of ruling or judgment. Britton v.

Tex. Dep’t of Criminal Justice, 95 S.W.3d 676, 681 (Tex. App.—Houston [1st Dist.]

2002, no pet.). If an independent ground fully supports the complained-of ruling or

judgment but the appellant assigns no error to that ground on appeal, “we must

accept the validity of that unchallenged independent ground” and “any error in the

grounds challenged on appeal is harmless because the unchallenged independent

ground fully supports the complained-of ruling or judgment.” Id.; see Oliphant Fin.

LLC v. Angiano, 295 S.W.3d 422, 424 (Tex. App.—Dallas 2009, no pet.). The MDL

court had the power to grant the insurance companies’ special appearances. The

Adkins and Able parties do not challenge the merits of those rulings—an

independent ground that fully supports the dismissal of the suit against the insurance

companies—on appeal. We conclude that the Adkins and Able parties have not


                                         63
demonstrated that they are entitled to reversal of the MDL court’s orders granting

the insurance companies’ special appearances.

      We therefore hold that the MDL court has subject-matter jurisdiction over the

Adkins and Able litigation and its rulings on the insurance companies’ special

appearances—the merits of which are not challenged by the Adkins and Able parties

on appeal—are not void.10




10
      We note that the Adkins and Able parties’ claims against Nationwide Mutual and
      the Adkins parties’ claims against Massachusetts Bay remain pending in the MDL
      court. Nothing in this opinion should be read as preventing the plaintiffs, upon
      obtaining the statutorily-required medical reports under section 90.003, from
      seeking remand of the cases back to the original trial courts should the medical
      reports reflect that the plaintiffs have a diagnosis of malignant mesothelioma or
      another malignant asbestos-related cancer and thus that they fall under section
      90.010(a)(3).
                                          64
                                   Conclusion

      We affirm the order of the MDL court denying Massachusetts Bay’s special

appearance in the Adkins litigation. We affirm the judgment of the MDL court

denying the Adkins parties’ and the Able parties’ motions to remand. We further

affirm the judgment of the MDL court granting the special appearances filed by

Travelers Property Casualty Company, St. Paul Protective Insurance Company,

Great American Insurance Company, Axis Insurance Company, and United States

Fire Insurance Company in the Adkins litigation. We affirm the judgment of the

MDL court granting the special appearances filed by all of the insurance companies

in the Able litigation.




                                             Evelyn V. Keyes
                                             Justice

Panel consists of Justices Keyes, Kelly, and Landau.




                                        65